The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 8/29/2022.
Claims 1, 2, 8, 9, 15 and 16 are amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Response to Arguments
Applicant`s arguments filed August 29, 2022 have been fully considered but they are not persuasive.
Applicant`s arguments have been considered but are not persuasive, As per independent claims 1, 8 and 15, Applicant argued, with respect to cited prior art, that the combination of Lee  does not teach or suggest the limitation of determining whether one or more storage devices of the storage system can perform one or more maintenance operations during the reduced power mode; based on the determination of whether the one or more storage devices can perform the one or more maintenance operations during the reduced power mode, waking up another component of the storage system that can perform the one or more maintenance operations, where Examiner relies on a newly cited reference Naor and Venkumahanti  to disclose these limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 11, 12, 15, 18 and 19 rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (US PGPUB 2010/0274960) (hereinafter ‘Lee’), and further in view of Derner et al. (US PGPUB 2019/ 0279704) (hereinafter ‘Derner’), in view of Naor et al. (US PGPUB 2010/ 0287397) (hereinafter ‘Naor’) and further in view of Venkumahanti et al. (US PGPUB 2015/ 0301573) (hereinafter ‘Venkumahanti’).
As per independent claim 1, Lee discloses a method comprising: detecting that a storage system should enter a reduced power mode [(Paragraphs 0006 and 0034-0037; Figs. 1, 6 and 7) where DRAM requires a refresh operation performed periodically to keep the stored data. However, some of the memory cells might not store valid data, and therefore do not need to be refreshed for keeping the data stored therein. If all of the memory cells in the DRAM device are refreshed periodically, power consumption of the overall system is inevitably increased. Therefore, a low power feature called Partial Array Self Refresh (PASR) is developed to enable the DRAM to retain state in only part of the memory, thus further reducing the refresh power consumption. In general, the PASR schemes can be categorized into three types: single ended PASR shown in FIG. 3, dual ended PASR shown in FIG. 4, and bank selective PASR shown in FIG. 5. The selection of banks to be refreshed is based on the PASR scheme employed by the DRAM device. Therefore, to achieve the optimized performance of reducing the refresh power consumption, the memory management scheme used for storing data in the memory and the PASR scheme used for refreshing data stored in the memory have to work in coordination. More specifically, different applications may employ different memory management schemes for storing data in the memory. Therefore, different PASR schemes are devised to meet the requirements of these memory management schemes. In other words, the DRAM device is configured to use one of the available PASR schemes to meet the requirement of a target application which employs a specific memory management scheme for storing data in the memory. In FIG. 3-FIG. 5, the memory banks marked by oblique lines are selected and refreshed using the conventional PASR operation; the checking unit 606 sets the memory maintenance map (e.g., the single flag F1 in the alternative design) to indicate that the 1/2 array PASR should be enabled to refresh data stored in the physical row partition P1, where the other physical row partition P2 is not required to be refreshed during the low power mode due to the characteristics of the 1/2 array PASR. On the other hand, if the checking unit 606 refers to the derived memory usage map to know that the memory device 601 has valid data stored in the physical row partition P1 as well as the physical row partition P2, the checking unit 606 sets the memory maintenance map (e.g., the single flag F1 in this alternative design) to indicate that the full array refresh should be enabled to refresh valid data stored in both physical row partitions P1 and P2. To put it simply, the single flag is asserted/deasserted to indicate whether the partial refresh, such as the 1/2 array PASR, should be enabled to correspond to the claimed limitation]; entering the reduced power mode, [(Paragraphs 0006 and 0034-0037; Figs. 1, 6 and 7) where the checking unit 606 can easily obtain a memory usage map of the memory device 601 as the memory allocations of tasks to be handled by the deeply embedded system are well pre-defined. After the memory usage map is obtained, the memory locations in which valid data are currently stored can be easily derived. Therefore, the checking unit 606 knows which region of data in the memory device 601 needs to be kept (refreshed) during a low power mode (i.e., a self refresh mode), and then decides a memory maintenance map accordingly. In one exemplary embodiment of the present invention, the memory maintenance map is simply realized using the aforementioned flags. Take the bank interleaving result shown in FIG. 7 as an example. If the checking unit 606 refers to the memory usage map to know that the memory device 601 only has valid data stored in virtual rows addressed by (Bank 0, Row 0), (Bank 0, Row 1), (Bank 0, Row 2) and (Bank 0, Row 3), the checking unit 606 determines the memory maintenance map (e.g., flags F1 and F2) which indicates that the physical row partition P1 should be refreshed during the low power mode due to valid data stored therein, and the other physical row partition P2 is not required to be refreshed during the low power mode due to invalid data stored therein to correspond to the claimed limitation]. 
Lee does not appear to explicitly disclose determining whether one or more storage devices of the storage system can perform one or more maintenance operations during the reduced power mode. 
Naor discloses determining whether one or more storage devices of the storage system can perform one or more maintenance operations during the reduced power mode [(Paragraphs 0035 and 0072-0073; FIGs. 1 and 7) where Naor teaches a method that selects memory storage devices to be powered down during a low power mode. Data items whose replications (i.e. instances) reside solely on those selected memory storage devices are copied to one or more auxiliary memory storage devices, where the percentage of memory storage devices to be powered down during low power mode is determined (step 150). The data schema is loaded (step 152) and the determined percentage of memory storage devices storing uncovered data items requiring the least storage are identified (step 154). The uncovered data items from the identified memory storage devices are then copied to an auxiliary memory storage device (step 156), and the data schema is updated accordingly (step 158). Finally, to enter low power mode, the storage system powers down the identified memory storage devices (step 160). A flow diagram illustrating the hierarchical distributed storage system low power mode definition method of the present invention is shown in FIG. 8. First, the data schema is loaded (step 170), and the number of replications for each data item in the data schema is identified (step 172). A subset of sub nodes is selected to remain active (i.e. powered up) during low power mode, ensuring that at least one instance of each data item is stored on memory stprage devices associated with the selected subset of sub nodes (step 174). The data schema is then updated accordingly (step 176). Finally, entering low power mode is accomplished by powering down all memory storage devices except for those selected in step 174 to correspond to the claimed limitation]. 
Lee and Naor are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Naor before him or her, to modify the system of Lee to include the copying operations while in reduced power mode of Lee and Naor because it will improve data storage access performance.
The motivation for doing so would be to [enables the method of the present invention to achieve significant power savings regardless of data placement (Paragraph 0018 by Naor)].
Lee/ Naor does not appear to explicitly disclose based on the determination of whether the one or more storage devices can perform the one or more maintenance operations during the reduced power mode, waking up another component of the storage system that can perform the one or more maintenance operations. 
Venkumahanti discloses based on the determination of whether the one or more storage devices can perform the one or more maintenance operations during the reduced power mode, waking up another component of the storage system that can perform the one or more maintenance operations [(Paragraphs 0030-0034; FIGs. 1 and 3A) where Venkumahanti teaches the thread activity graph 52 shows a first thread X(0) in the processor core 14 as being in inactive status at time t.sub.0, as illustrated by the low activity level L.sub.L. For clarity, the low activity level L.sub.L on the thread activity graph 52 may represent the thread X(0) in either inactive or pending status, while the high activity level L.sub.H represents the thread X(0) in active status. Further, all other threads X(1)-X(N) (not shown) in the processor core 14 are inactive in FIG. 3A. Because all threads X(0)-X(N) are inactive, the processor core 14 is in a reduced power mode with the power level P equal to P.sub.C (e.g., a power collapse level) at time t.sub.0, as shown in the power level activity graph 54. As used herein, to power collapse the processor core 14 is to reduce the power supplied to the processor core 14 to a minimum level needed to retain data in the memory 30 and the logic 32. While P.sub.C is larger than a zero power level P.sub.0 in this example, some aspects may have P.sub.C equal to P.sub.0. The latency-based power mode unit 12 also generates the interrupt 34 on the interrupt output 36 in response to generating the power mode setting 24 corresponding to the higher power mode. The interrupt 34 prompts the processor core 14 to conduct “wakeup” procedures during time t.sub.1-2 in preparation for thread-related activity. Further, the power mode setting 24 causes the power control units 28(0), 28(1) to supply nominal power to the processor core 14, changing the power level P to P.sub.N at time t.sub., at time t.sub.6, the thread X(0) initiates a data access for data stored outside of the processor core 14, and thus the thread X(0) changes to pending status, as illustrated by the low activity level L.sub.L. Similar to the previous data access during time t.sub.3-4, the power mode information 18 indicates a current data access latency corresponding to the reduced power mode for the thread X(0). Because all other threads X(1)-X(N) are inactive while the thread X(0) is pending, the workload information 22 indicates that the processor core 14 has one thread in pending status and no threads in active status. Based on the power mode information 18 and the workload information 22, the latency-based power mode unit 12 generates the power mode setting 24 to set the processor core 14 to the reduced power mode and the latency-based power mode unit 12 also generates the interrupt 34, prompting the processor core 14 to conduct wakeup procedures during time t.sub.7-8. The power mode setting 24 causes the power control units 28(0), 28(1) to supply nominal power to the processor core 14, causing the power level P to rise to P.sub.N at time t.sub.7; wherein the processor is prompted to conduct wakeup procedures  in preparation for the thread-related activity according to the determination of the active status, where it will be obvious to one of ordinary skill in the art to combine the method of Lee/Derner/Naor to include the wakeup operations of Venkumahanti to correspond to the claimed limitation]. 
Lee /Naor and Venkumahanti are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Naor before him or her, to modify the system of Lee to include the copying operations while in reduced power mode of Lee and Naor because it will improve data storage access performance.
The motivation for doing so would be to [power consumption of the processor core, and its corresponding CPU, is conserved by providing nominal power to the processor core when the processor core has a thread in active status, and power collapsing the processor core when all threads are inactive (Paragraph 0005 by Venkumahanti)].
Lee does not appear to explicitly disclose performing, while in the reduced power mode, the one or more maintenance operations on the one or more storage devices. 
Derner discloses performing, while in the reduced power mode, the one or more maintenance operations on the one or more storage devices [(Paragraphs 0061-0069 ; FIGs. 1 and 5) where Derner teaches determining if the level of electrical charge is low and based on such determination, suggest applying a maintenance operation (recharching ). In more specific example, At time t.2, the sense amplifier (e.g., circuitry 241 illustrated in FIG. 2) is enabled. When the sense amplifier is enabled, the voltages on the reference digit line and the active digit line separate and go to the voltages associated with the power rails depending on the data value read by the memory cell. In the example shown in FIG. 5, the voltage on the active digit line increases, as indicated by the curve 563 to represent a logical value of “1,” while the voltage on the reference digit line decrease to zero volts, as indicated by the curve 564. In some embodiments, the full cell voltage associated with the array may be restored at time t.sub.2. At time t.sub.3, the word line is disabled as indicated by the decrease in the curve 561. The sense amplifier is also disabled at time t.sub.3, and the digit lines (e.g., the active digit line and the reference digit line) are precharged to V.sub.cc/2, as indicated by the curves 564 and 563, respectively. At time t.sub.4, power supplied to the memory array is disabled. As shown in FIG. 5, in contrast to the 1T1C memory cell described in connection with FIG. 4, there is substantially no leakage through the transistors (e.g., transistor 233 and/or transistor 234 illustrated in FIG. 2) because there is no shared cell plate in the 2T1C configuration discussed in FIG. 5. As a result, a data value stored in the memory cell prior to disabling the array power supply may be maintained when the array power supply is disabled  to correspond to the claimed limitation]. 
Lee and Derner are analogous art because they are from the same field of endeavor of memory management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Derner before him or her, to modify the system of Lee to include the recharge operations while in reduced power mode of Lee and Derner because it will improve data storage access performance.
The motivation for doing so would be to [allow the memory array to maintain data stored therein when a power supplied to the memory array is disabled in the absence of performing refresh operations (Paragraph 0015  by Derner)].
Therefore, it would have been obvious to combine Lee, Derner, Naor and Venkumahanti to obtain the invention as specified in the instant claim.
As per claim 4, Lee discloses wherein performing the maintenance operations on the one or more storage devices in the storage system further comprises identifying an area of a particular storage device that needs maintenance [(Paragraphs 0006 and 0034-0037; Figs. 1, 6 and 7) where the checking unit 606 can easily obtain a memory usage map of the memory device 601 as the memory allocations of tasks to be handled by the deeply embedded system are well pre-defined. After the memory usage map is obtained, the memory locations in which valid data are currently stored can be easily derived. Therefore, the checking unit 606 knows which region of data in the memory device 601 needs to be kept (refreshed) during a low power mode (i.e., a self refresh mode), and then decides a memory maintenance map accordingly. In one exemplary embodiment of the present invention, the memory maintenance map is simply realized using the aforementioned flags. Take the bank interleaving result shown in FIG. 7 as an example. If the checking unit 606 refers to the memory usage map to know that the memory device 601 only has valid data stored in virtual rows addressed by (Bank 0, Row 0), (Bank 0, Row 1), (Bank 0, Row 2) and (Bank 0, Row 3), the checking unit 606 determines the memory maintenance map (e.g., flags F1 and F2) which indicates that the physical row partition P1 should be refreshed during the low power mode due to valid data stored therein, and the other physical row partition P2 is not required to be refreshed during the low power mode due to invalid data stored therein to correspond to the claimed limitation]. 
As per claim 5, Lee discloses wherein performing the maintenance operations on the one or more storage devices in the storage system further comprises performing, by the one or more storage devices, the maintenance operations [(Paragraphs 0006 and 0034-0037; Figs. 1, 6 and 7) where the some of the memory cells might not store valid data, and therefore do not need to be refreshed for keeping the data stored therein. If all of the memory cells in the DRAM device are refreshed periodically, power consumption of the overall system is inevitably increased. Therefore, a low power feature called Partial Array Self Refresh (PASR) is developed to enable the DRAM to retain state in only part of the memory, thus further reducing the refresh power consumption. In general, the PASR schemes can be categorized into three types: single ended PASR shown in FIG. 3, dual ended PASR shown in FIG. 4, and bank selective PASR shown in FIG. 5. The selection of banks to be refreshed is based on the PASR scheme employed by the DRAM device. Therefore, to achieve the optimized performance of reducing the refresh power consumption, the memory management scheme used for storing data in the memory and the PASR scheme used for refreshing data stored in the memory have to work in coordination to correspond to the claimed limitation]. 
As for independent claims 8 and 15, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale. 
As for claims 11 and 18, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
As for claims 12 and 19, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Derner in view of Naor in view of Venkumahanti , as applied to claims 1, 8 and 15 above, in view of Zwerg (US PGPUB 2017/0185139) (hereinafter ‘Zwerg’).
As per dependent claim 2, Lee discloses the device of claim 1. 
Lee does not appear to explicitly disclose wherein waking up another component of the storage system comprises waking up one or more central processing units ('CPUs') to perform the one or more maintenance operations while in the reduced power mode.
However, Zwerg discloses wherein waking up another component of the storage system comprises waking up one or more central processing units ('CPUs') to perform the one or more maintenance operations while in the reduced power mode [(Paragraphs 0005-0006, 0021 and 0067-0068; Figs. 1 and 4) where Certain data stored in the volatile storage 110 and 125 may not be stored in various approaches where such data is known to be unreliable or unhelpful during the restart operation. For example, the non-volatile memory controller may be configured to not store any one or combination of bus interface state information, serial communication module information, state machine information, or pipeline register information for the CPU 105 in response to entering the low power mode. Such information is not needed if the transition to the deep low power mode comes from a first low power mode where various ones of these aspects are already in an idle mode. Such parameters can be reset during the above mentioned "housekeeping" process, which is analogous to a typical wake up from an intermediate low power mode to reset these limited parameters. Because there is a relatively small number of such parameters subject to reset during the limited reboot, the wake up process remains much shorter in duration as illustrated in FIG. 4 to correspond to the claimed limitations ].  
Lee and Zwerg are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Zwerg before him or her, to modify the device of Lee to include the Wake-up process of Zwerg because it will enhance power consumption of the storage device.
The motivation for doing so would be [“improved overall stability of the device's operation” (Paragraph 0024 by Zwerg)].
 Therefore, it would have been obvious to combine Lee and Zwerg to obtain the invention as specified in the instant claim.
As per claim 3, Zwerg discloses prior to waking up one or more CPUs, storing, within the one or more storage devices, information identifying one or more areas of the one or more storage devices that require attention from the one or more CPUs [(Paragraphs 0005-0006 and 0021; Figs. 1 and 4) where the low power mode is exited in response to detecting either restoration of power in the event of power loss or a wakeup request when the low power mode was entered as part of a power savings strategy. In response to detecting the restoration of power to the computing device apparatus 100 or the wakeup request from the CPU's 105 power off state, the power management unit 140 triggers the non-volatile memory controller 151 to restore the data to the volatile storage elements 110, 125 from the non-volatile memory 115 prior to execution of a wake up process for the CPU 105 from the low power mode and the data stored in the NVL memory 115 during the entry into the low power mode represents a state of one or more of the CPU 105 or one or more peripherals 120. For example, the NVL memory controller 151 is configured to effect storing in the NVL memory 115 the state of the CPU 105 by storing one or more of program counters, stack pointers, status registers, general purpose registers, or other key state information of the CPU 105. Similarly, the NVL memory controller 151 is configured to effect storing in the NVL memory 115 the state of the one or more peripherals 120 associated with the CPU 105 by storing one or more of peripheral configuration registers, peripheral state registers, peripheral status registers, peripheral data buffers, and other key peripheral state information that may be stored in active settings configuration registers 125 associated with the peripherals 120. The state's static image could be restored upon each system reset or power up reset so that a stable and repeatable machine state can be recovered to correspond to the claimed limitation]. 
As for claims 9 and 16, the applicant is directed to the rejections to claim 2 set forth above, as they are rejected based on the same rationale.
As for claims 10 and 17, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
Claims 6 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Derner in view of Naor in view of Venkumahanti, as applied to claims 1 and 8 above, in view of Patel et al (US 9,886,394) (hereinafter ‘Patel’).
As per dependent claim 6, Lee discloses the device of claim 1. 
Lee does not appear to explicitly disclose wherein performing, by the one or more storage devices, the maintenance operations further comprises moving data from a first storage device to a second storage device without assistance from a central processing unit ('CPU').
However, Patel discloses wherein performing, by the one or more storage devices, the maintenance operations further comprises moving data from a first storage device to a second storage device without assistance from a central processing unit ('CPU') [(Column 5, lines 11-40; Figs. 1 and 2) where Intra node controllers 128, 138, 168 and 178 control communications and transfer of data between processor chips on the same server node (e.g., processor chips 120 and 130 on server node 110, and processor chips 160 and 170 on server node 150) through intra node buses 190 and 192. In various embodiments, each instance of intra node controllers 128, 138, 168 and 178 has the capability to communicate and transfer data with any other instance of intra node controllers 128, 138, 168 and 178 that resides on the same server node. For example, intra node controller 128 can communicate and transfer data with intra node controller 138, via an intra node bus 190 on server node 110. With regard to DMA transfers, intra node controllers 128, 138, 168 and 178 are capable of transferring data independent from utilizing processing capabilities (e.g., processor cores 126, 136, 166 and 176) of processor chips 120, 130, 160 and 170 to correspond to the claimed limitations ].  
Lee and Patel are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Patel before him or her, to modify the device of Lee to include the inter-node controllers that can transfer/move data without the processor of Patel because it will enhance power consumption of the storage device.
The motivation for doing so would be [“latency are improved by performing DMA data transfers locally” (Column 11, lines 45-47 by Patel)].
 Therefore, it would have been obvious to combine Lee and Patel to obtain the invention as specified in the instant claim.
As for claim 13, the applicant is directed to the rejections to claim 6 set forth above, as they are rejected based on the same rationale.
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Derner in view of Naor in view of Venkumahanti, as applied to claims 1, 8 and 15 above, in view of Hsu (US PGPUB 2014/0040520) (hereinafter ‘Hsu’).
As per dependent claim 7, Lee discloses the device of claim 1. 
Lee does not appear to explicitly disclose wherein entering the reduced power mode further comprises preventing the storage system from servicing external I/O operations.
However, Hsu discloses wherein entering the reduced power mode further comprises preventing the storage system from servicing external I/O operations [(Paragraphs 0010-0014, 0030 and 0067-0068; Figs. 1 and 4) where Hsu provides a dual-stack driver architecture that allows an I/O device to enter suspend mode and keep it active to network stack despite OS restriction or limitation in order to reduce host and device power consumption, where the architecture is a dual-stack architecture in that there are two device drivers in different driver stacks working together to control an USB device and perform USB suspend operation. Here, the NDIS miniport driver 120 (which is the original driver) in the kernel space is an intermediate driver and a "virtual" device in a first driver stack that interacts with user applications in the user space, while the WDM/WDF driver 130 in the kernel space is a function driver in a second driver stack that interacts with a physical device (i.e. the USB network device 150). The virtual device 120 is created in a network stack, and monitored, by a user space process, while the WDM/WDF driver interacts with the physical device in the USB driver stack. For example, the WDM/WDF driver can forward USB transfer requests from the virtual device 120 in the first driver stack to the physical device in the second driver stack. Because the NDIS miniport driver 120 and the WDM/WDF driver 130 are in two different driver stacks, the OS restriction or limitation on the NDIS driver does not apply to the WDM/WDF driver 130, so as a function driver the WDMM/WDF driver 130 can issue a power IRP to selectively suspend the USB network device 150 through the USB driver stack 140, such that the power manager program 160 is provided in the kernel space for monitoring and synchronizing state changes of the USB network device 150 between the virtual and physical devices in the kernel space directly. It will notify the power state changes (e.g., suspended) of the USB network device 150 to the top of the driver stack. It can also synchronize the USB network device state changes between the virtual and physical devices in kernel space directly. If, for example, the USB network device 150 becomes disabled, the power manager 160 can send an IRP to the NDIS driver 120. After the NDIS driver 120 receives this power IRP, the USB network device 150 will become unavailable to the user application 110 to correspond to the claimed limitations].  
Lee and Hsu are analogous art because they are from the same field of endeavor of data storage management.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Hsu before him or her, to modify the device of Lee to include the suspension of external I/O operations of Hsu because it will enhance power consumption of the storage device.
The motivation for doing so would be [“provide a driver architecture that allows selective suspension of an USB or I/O device to reduce power consumption by the host and the device, and also allows a suspended USB or I/O device be directly accessed by user applications” (Paragraph 0010 by Hsu)].
 Therefore, it would have been obvious to combine Lee and Hsu to obtain the invention as specified in the instant claim.
As for claims 14 and 20, the applicant is directed to the rejections to claim 7 set forth above, as they are rejected based on the same rationale.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Gebril whose telephone number is (571)270-1857 and email address is mohamed.gebril @uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135